UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2169


THOMAS MICHAELS,

                      Plaintiff – Appellant,

          v.

CONTINENTAL REALTY CORPORATION,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01998-RDB)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Michaels, Appellant Pro Se. Christopher Mark Feldenzer,
Neil Serotte, SEROTTE ROCKMAN AND WESTCOTT, PA, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    Michaels       appeals   the   district      court’s   order

dismissing his claims brought pursuant to the Americans with

Disabilities Act and Maryland law.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                Michaels v. Continental

Realty Corp., No. 1:10-cv-01998-RDB (D. Md. Sept. 26, 2011).                      We

deny    Appellee’s   motion     to    reconsider     and   vacate    the   Clerk’s

order    granting    Michaels    an    extension     in    which    to   file    his

informal opening brief, and to dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the    materials     before    the      court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2